Citation Nr: 1043151	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 2001 to April 
2002.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico - 
which determined the Veteran had not submitted new and material 
evidence and, therefore, denied his petition to reopen his 
previously denied, unappealed, claim for service connection for a 
back disorder.  

In April 2010, the Board reopened the Veteran's claim on the 
basis of new and material evidence and remanded it to the RO via 
the Appeals Management Center (AMC) for development.  In October 
2010, the AMC issued the Veteran a Supplemental Statement of Case 
(SSOC).  The claim now returns to the Board.


FINDINGS OF FACT

1.  The Veteran was treated several times for back pain while in 
service, and he has provided credible lay descriptions of 
continuity and chronicity of symptoms of back pain since his 
service discharge.  

2.  Medical evidence establishes that diagnoses of lumbosacral 
sprain and cervical sprain were assigned in March 2008 by Dr. 
P.M., who determined the sprains were a result of the Veteran's 
military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a 
current back disorder which was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).

II. Entitlement to Service Connection for a Back Disorder

The Veteran contends that he has a back disorder as a result of 
physical training he performed during active military service.  
After reviewing the evidence of record, the Board finds that the 
evidence supports his claim for service connection.  

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service, or within a 
presumptive period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
flat feet, varicose veins, etc.), (2) the layperson is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  All reasonable doubt is resolved in the Veteran's favor.  
38 CFR § 3.102.  

The first requirement for any service-connection claim is a 
current medical diagnosis establishing the presence of the 
claimed condition, in this case, a back disorder.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this 
proof, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

Concerning this requirement, the August 2006 VA compensation 
examiner declined to assign a diagnosis of a specific back 
disorder due to the Veteran's failure to appear for x-rays.  
However, upon physical examination, the examiner noted complaints 
of tenderness to palpation at L3, L4, L5 and paravertebral 
muscles.  Thereafter, the Veteran's private treatment records 
from Dr. P.M., dated in March 2008, specifically reflect that Dr. 
M. assigned a diagnosis of lumbosacral sprain and cervical 
sprain.  Moreover, the May 2010 VA compensation examiner 
confirmed the diagnoses of lumbosacral and cervical sprains.  

The Veteran has established he has a claimed condition, a back 
disorder.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  But see, too, McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

There is no dispute that the service treatment records reflect 
that the Veteran was treated for back pain in service.  Thus, a 
second requirement for service connection, the requirement of 
evidence of an in-service incident or injury, is met.

Consequently, the determinative issue is whether this condition 
is attributable to the Veteran's military service or dates back 
to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Regarding in-service incurrence of a relevant disease or injury, 
the Veteran's service treatment records (STRs) show he received 
numerous treatments for back pain beginning in November 2001.  
Moreover, he was placed on several periods of restricted 
temporary duty, specifically restricting some physical 
activities.  While he was not specifically diagnosed with 
lumbosacral sprain and cervical sprain until March 2008, the STRs 
show that there were complaints and treatment for back pain while 
he was in service, beginning in November 2001 and continuing 
until his separation in April 2002.  

The Board notes there are conflicting statements concerning the 
etiology of the Veteran's disorder.  However, despite these 
conflicting opinions, the Board finds the evidence, medical and 
lay, supports the Veteran's contentions that his back disorder 
began in service and has continued since his April 2002 
separation.  

As an initial matter, the August 2006 VA examiner failed to 
render a diagnosis and opinion concerning the etiology of the 
Veteran's back disorder.  However, in March 2008, after Dr. P.M. 
diagnosed the Veteran's back pain as lumbosacral and cervical 
sprains, he stated the Veteran's disorder was due to great 
physical exertion during his military service.  Moreover, Dr. 
P.M. stated that the work done by the Veteran is what caused him 
to develop this type of ailment.  

Conversely, the May 2010 VA compensation examiner stated that the 
current lumbosacral and cervical sprains "reported by the 
patient" are not caused by his military service.  However, the 
Board notes that the May 2010 VA examiner also acknowledged the 
Veteran's in service complaints and treatment for these disorders 
in 2001 and 2002.  In fact, the examiner stated that the 
Veteran's symptoms resolved because he did not seek treatment for 
four or five years and it was not determined the Veteran suffered 
from any permanent damage before his discharge from the military 
in April 2002.  

Based on Dr. P.M.'s March 2008 positive opinion and the May 2010 
VA examiners negative opinion, although the Veteran does not 
appear to constantly exhibit the symptoms for his lumbosacral and 
cervical sprain, he does appear to have suffered from some 
disorder, originating in service in November 2001.  Thus, the 
Board finds Dr. P.M.'s opinion stating that the Veteran's current 
disorder is attributable to his military service, including the 
in-service treatment beginning in November 2001, highly probative 
evidence in support of the Veteran's claim for service 
connection.  

Even as a layman, the Veteran is competent to assert having 
experienced recurrences of back pain during the several years 
since his military service ended in April 2002.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence such as treatment records).  
The Veteran has consistently stated that he has experienced back 
pain chronically since service, even though the pain "comes and 
goes."  The Veteran has also consistently stated that his back 
pain first began when he performed physical training in the 
military.  

The Veteran's current statements that he has experienced chronic 
back pain since service are consistent with his August 2003 claim 
for service connection for a back disorder.  Even though the 
Veteran did not report for examination as scheduled, the 2003 
claim is consistent with the Veteran's current contentions that 
he continued to experience back pain in the first year following 
his service discharge.  

The Veteran's current contention that his back pain has been 
chr0onic and continuous since service is further corroborated by 
the fact the August 2006 VA examiner also reported the Veteran's 
statements about injuring himself during physical training and 
stated the condition was not responding to medication.  The May 
2010 VA examiner also noted the in-service treatment for 
complaints of back pain beginning in November 2001.

The Board thus finds that the Veteran's assertions concerning his 
back pain being chronic and continuous since military service are 
competent to link current complaints of pain to the Veteran's 
military service.  The Veteran's contention that he has continued 
to suffer the same symptoms of back pain as he experienced in 
service are credible.  His lay statements regarding this, 
therefore, have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Since the Board finds that the Veteran's lay descriptions of 
continuity and chronicity of symptoms of back pain are competent 
and credible, Dr. P.M.'s favorable March 2008 statement based on 
that lay evidence may be accepted as based on an accurate 
premise.  While Dr. M's opinion is favorable to the claim, there 
is also unfavorable medical evidence.  There is, as noted, above, 
medical diagnosis of current lumbosacral and cervical sprains.  

The Veteran's credible lay descriptions of continuity and 
chronicity of symptoms of back pain, and Dr. P.M.'s favorable 
medical opinion based on those lay descriptions, together with 
the relevant complaints and treatment the Veteran had while in 
service, places the evidence at least in equipoise (i.e., about 
evenly balanced for and against his claim).  In this 
circumstance, he is given the benefit of the doubt and his claim 
granted.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for a back disorder is granted.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


